UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6604


CLARENCE MILLER,

                Plaintiff – Appellant,

          v.

SGT KIMBERLY GARVIN, a/k/a Kimberly Garvin; DHO MR. ERNEST
ROWE,

                Defendants – Appellees,

          and

DENNIS PATTERSON,    Region   2   Deputy    Director;   WARDEN   MR.
STEVENSON,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:15-cv-00108-TMC)


Submitted:   October 13, 2016               Decided:    October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Clarence Scott Miller, Appellant Pro Se. Drew Hamilton Butler,
RICHARDSON PLOWDEN, Charleston, South Carolina; Carmen Vaughn
Ganjehsani, RICHARDSON PLOWDEN, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Clarence Scott Miller seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) motion for failure

to comply with a discovery order and for lack of prosecution.

The notice of appeal was received in the district court shortly

after    expiration   of   the   appeal   period.   Because   Miller   is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).    The record does not reveal when Miller gave the notice

of appeal to prison officials for mailing.          Although the notice

of appeal was notarized on April 22, 2016, which may render the

notice of appeal untimely, his notice of appeal also states that

he filed another notice of appeal on March 31, 2016, which would

be timely.    This alleged filing does not appear on the district

court docket sheet.        Accordingly, we remand the case for the

limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing

was timely under Fed. R. App. P. 4(c)(1) and          Houston v. Lack.

The record, as supplemented, will then be returned to this court

for further consideration.



                                                               REMANDED


                                     3